  


 HR 623 ENR: Alaska Native Tribal Health Consortium Land Transfer Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Thirteenth Congress of the United States of AmericaAt the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and thirteen 
H. R. 623 
 
AN ACT 
To provide for the conveyance of certain property located in Anchorage, Alaska, from the United States to the Alaska Native Tribal Health Consortium. 
 
 
1.Short titleThis Act may be cited as the Alaska Native Tribal Health Consortium Land Transfer Act. 
2.Conveyance of property 
(a)DefinitionsIn this section: 
(1)ANTHCThe term ANTHC means the Alaska Native Tribal Health Consortium. 
(2)PropertyThe term property means the property described in subsection (d). 
(3)SecretaryThe term Secretary means the Secretary of Health and Human Services. 
(b)ConveyanceAs soon as practicable after the date of enactment of this Act, but not later than 90 days after that date, the Secretary shall convey to ANTHC all right, title, and interest of the United States in and to the property for use in connection with health and related programs. The Secretary’s conveyance of title by warranty deed under this section shall, on its effective date, supersede and render of no future effect any quitclaim deed to the property described in subsection (d) executed by the Secretary and ANTHC. 
(c)ConditionsThe conveyance of the property under this Act— 
(1)shall be made by warranty deed; 
(2)shall not require any consideration from ANTHC for the property; 
(3)shall not impose any obligation, term, or condition on ANTHC; and 
(4)shall not allow for any reversionary interest of the United States in the property. 
(d)Description of propertyThe property (including all improvements thereon and appurtenances thereto) to be conveyed under this Act is described as follows: Tract A-3A, Tudor Centre, according to plat no. 2013-43, recorded on June 20, 2013 in Anchorage recording district, Alaska. 
(e)Environmental liability 
(1)In generalNotwithstanding any other provision of Federal law, ANTHC shall not be liable for any soil, surface water, groundwater, or other contamination resulting from the disposal, release, or presence of any environmental contamination, including any oil or petroleum product, any hazardous substance, hazardous material, hazardous waste, pollutant, toxic substance, solid waste, or any other environmental contamination or hazard as defined in any Federal or State law, on the property on or before the date on which the property was conveyed by quitclaim deed. 
(2)EasementThe Secretary shall be accorded any easement or access to the property as may be reasonably necessary to satisfy any retained obligation or liability of the Secretary. 
(3)Notice of hazardous substance activity and warrantyIn carrying out this Act, the Secretary shall comply with subparagraphs (A) and (B) of section 120(h)(3) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9620(h)(3)). 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
